 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DONTE BELL,

 9                              Plaintiff,                 CASE NO. 2:19-cv-01727-RAJ-BAT

10           v.                                            ORDER GRANTING STIPULATED
                                                           MOTION TO EXTEND TIME TO
11   NATIONAL CREDIT SYSTEMS, INC.;                        FILE MOTION TO STRIKE
     ASSURANT, INC. (a/k/a SURE                            AFFIRMATIVE DEFENSES
12   DEPOSIT); EQUIFAX INFORMATION
     SERVICES, LLC; EXPERIAN
13   INFORMATION SOLUTIONS, INC.; and
     TRANS UNION, LLC,
14
                                Defendants.
15
             Based on the stipulated motion of Plaintiff Donte Bell and Defendant Experian
16
     Information Solutions, Inc. (“Experian”) (Dkt. 43), it is hereby ORDERED that the deadline for
17
     Plaintiff to file a motion to strike Experian’s Affirmative Defenses is extended to January 28,
18
     2020.
19
             DATED this 16th day of January, 2020.
20

21
                                                          A
                                                          BRIAN A. TSUCHIDA
22                                                        Chief United States Magistrate Judge
23


     ORDER GRANTING STIPULATED MOTION
     TO EXTEND TIME TO FILE MOTION TO
     STRIKE AFFIRMATIVE DEFENSES - 1
